                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

SCOTT F. EASTER, et al.,                       )
                                               )
       Plaintiffs,                             )
                                               )      Civil Action No. 7:14-cv-00568
v.                                             )
                                               )      By: Elizabeth K. Dillon
CONTECH CONSTRUCTION                           )          United States District Judge
 PRODUCTS, INC., et al.,                       )
                                               )
       Defendants.                             )

                                 MEMORANDUM OPINION

       Contech Engineered Solutions f/k/a/ Contech Construction Products, Inc. (Contech)

entered into an amended settlement agreement and limited releases with plaintiffs ACS Design,

LLC and Apptech Solutions, LLC (Apptech) to settle all claims asserted in this case. On March

24, 2017, Contech filed a motion to enforce the settlement after ACS and Apptech both breached

the agreement by failing to meet their payment obligations. (Dkt. No. 68.) After beginning

collection proceedings, Contech joined Applied Technologies, Inc. (Applied) as a defendant in

this case on the theory that Applied was a successor in interest to Apptech and liable under the

terms of the settlement agreement. (Dkt. No. 84.) By order entered October 17, 2017, the court

granted the motion to enforce the settlement. On January 3, 2018, the court delayed entry of

final judgment to prevent piecemeal appeals because the claim against Applied remained. The

court, however, noted that it would enter judgment against ACS and Apptech, jointly and

severally, and in favor of Contech for $791,947.51, with interest from the date of entry of

judgment. (Dkt. Nos. 85, 95.)

       On August 15, 2018, Contech filed a motion to declare Applied a successor in interest to

Apptech and enforce the terms of the settlement agreement against Applied. (Dkt. No. 102.) In
accordance with 28 U.S.C. § 636(b)(1)(B), the court referred the motion to Magistrate Judge

Robert S. Ballou who held an evidentiary hearing and issued a Report and Recommendation

(R&R). (R&R, Dkt. No. 117.) Applied argued that the terms of the settlement agreement

regarding percent of financial interest in any successor in interest (Financial Interest Terms)

preclude it from being considered a successor to Apptech for purposes of the settlement

agreement and that, regardless of the settlement agreement, it is not a successor in interest under

the law. The magistrate judge concluded that if Applied were declared a successor in interest to

Apptech, Contech could hold Applied liable under the terms of the settlement agreement despite

the Financial Interest Terms; however, he continued to find that Applied did not satisfy any of

the asserted tests to hold it liable as a successor in interest under Virginia law.1 Accordingly, the

R&R recommends denying Contech’s motion.

         Although Applied agrees with the recommended disposition, it nonetheless objects to the

magistrate judge’s first finding—that, were Applied a successor in interest to Apptech, the

Financial Interest Terms do not preclude enforcement against Applied. (Dkt. No. 118.) For the

reasons set forth below, the court will adopt the R&R and deny Contech’s motion because it

agrees that Applied is not a successor in interest under the law. Because the additional finding

interpreting the Financial Interest Terms is unnecessary to reach the finding that Applied is not a

successor in interest, the court will not adopt the portion of the R&R regarding the Financial

Interest Terms.




          1
            Although the settlement agreement indicates that Ohio law should govern the agreement, the R&R notes
that the parties relied largely on Virginia law in their briefs. (R&R 6 n.8.) The magistrate judge found that Ohio
and Virginia law are “basically identical” regarding successor liability and thus applied Virginia law in conformity
with the parties’ briefs. No party has objected on those grounds. Noting the similarity between Ohio and Virginia
law on this point, the court finds no error in the magistrate’s application of Virginia law.


                                                          2
                                         I. BACKGROUND

       The court adopts the recitation of facts and procedural background as set forth in the

R&R. (R&R 2–4.)

                                          II. DISCUSSION

A.      Standard of Review

       “The Federal Magistrates Act requires a district court to ‘make a de novo determination

of those portions of the [magistrate judge’s] report or specified proposed findings or

recommendations to which objection is made.’” Diamond v. Colonial Life & Acc. Ins. Co., 416

F.3d 310, 315 (4th Cir. 2005) (alteration in original) (quoting 28 U.S.C.A. § 636(b)(1)). For

those portions of the R&R to which no objection is filed, “a district court need not conduct a de

novo review, but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Id. (quoting Fed. R. Civ. P. 72 advisory

committee’s note).

B.      Applied Is Not a Successor in Interest to Apptech

       No party objected to the R & R’s finding that Applied is not a successor in interest to

Apptech. Indeed, Contech concedes that “[f]inding that Applied is the successor in interest to

Apptech is necessary to Contech to obtain the complete relief to which it is entitled under the

Settlement Agreement.” (Dkt. No. 102-11 at 2.) The magistrate judge found, and the court

agrees, that Applied is not a successor in interest to Apptech. Upon reviewing the record, the

court is satisfied that there is no clear error as to the R&R’s finding in this regard or to the

recommended disposition of the Contech’s motion. The court will therefore adopt this

recommended finding and disposition.




                                                   3
         The only objection was filed by Applied wherein it takes issue with the magistrate

judge’s finding “that the express terms of the Settlement Agreement do not preclude enforcement

of its obligations against Applied [the Financial Interest Terms].” (Dkt. No. 118 at 3.) Because

this finding is not necessary to the resolution of this case given the finding that Applied is not a

successor in interest to Apptech, the court will not adopt this finding and declines to weigh in on

the correct interpretation of the Financial Interest Terms.

             Thus, the court need not resolve the issue of whether Contech can enforce its settlement

agreement against certain successors in interest.

                                               III. CONCLUSION

         For the reasons set forth above, the court will sustain Applied’s objection, adopt the R&R

in part, and reject the R&R in part.2 An appropriate order will follow.

         Entered: September 30, 2019.




                                                                 /s/ Elizabeth K. Dillon
                                                                 Elizabeth K. Dillon
                                                                 United States District Judge




         2
           To be clear, this is not to say that this court necessarily disagrees with the magistrate judge’s reasoning
regarding interpretation of the settlement agreement. Rather, the court finds it unnecessary to resolve that issue at
this time.


                                                           4
